The opinion of the court was delivered by
Barrett, J.
This is an action on the case against the defendant for falsely and fraudulently inducing the plaintiffs to give credit to Davenport. The means by which it was done was an order drawn by Davenport, addressed to the plaintiffs, as follows ;
“ L. P. Crown, Esq.: — Please send me thirty-eight panoramas, and twelve modern histories, and charge the same to me, and I will pay as soon as I distribute the books.
[Signed] “ D. B. Dayenport.”
To this the defendant appended, as follows :
“ I consider the above order good.
[Signed] “ Wm. Brown, P. M.”
It is not questioned, that in reliance on this instrument the plaintiffs fowarded the books. It turned out that the purchaser was wholly insolvent, and the plaintiffs have been wholly unable to get their pay of him.
There is no conflict in the views of counsel as to the principles, and rules of law which govern this form of action, when predicated on such a cause.
It is agreed that the defendant must have acted falsely and fraudulently, in making the representation, by which the plaintiffs were induced to give the credit. If the representation was in effect what the county court held it to be in the charge, we should regard the other instructions to the jury as being agreeable to the law of the subject, and proper for their guidance to a correct result upon the evidence.
But we are unable to put such a construction upon the representation made by the defendant, as the' county court did. The language of the presiding judge, in giving that construction, is explicit. It restricts the meaning of'the representation to an expression of the defendant’s belief, that the plaintiffs might safely *710trust Davenport for the books named in the order, and if they did, that they would get their pay of him.
This, obviously, comes far short of the expression of a belief or opinion, as to the responsibility of Davenport, and would be answered, even though the defendant knew him to be irresponsible and destitute of property wherewith to pay the debt, if the defendant, in reliance on his character and habits, and the temporary enterprises in which he was then engaged, and the representations he made as to his temporary resources, believed that, as an honest man, Davenport would pay the debt.
The construction of the county court clearly does not embrace the idea of Davenport’s responsibility, as to pecuniary means. We think that construction too narrow. The import of the language seems to us to be, that the defendant considered the order good, in the sense that he considered Davenport to be pecuniarily responsible for the amount, and, in view of his being thus responsible, was safely to be trusted for it.
But while we thus hold, we think that the request of the plaintiffs for a construction, went beyond the proper limit.
It would seem impossible, in any legitimate sense of the language, to hold that it was “ a representation, that Davenport was responsible for the amount, and that payment thereof could be enforced, by law, out of his property.” It was, at most, the statement of the defendant’s belief, and, if that belief was honestly entertained, it could not subject him to liability for falsehood or deceit, however erroneous it might be. Nor does it seem warrant-able to hold, that it goes so far as the statement of a belief, that the amount could be collected by law out of Davenports property. We think a belief that Davenport was responsible, predicated on the fact of his having pecuniary means, rendering him able to pay the amount, would answer the representation, whether those means were in money, which might not be reached by process of law, ox-in other property or debts due, that might be so reached.
There was no error, then, in the refusal of the court to charge as requested; but, as has often been decided, the plaintiff was entitled to a correct construction of the representation, and to instructions to the jury, confirmable to such a construction, such as the law applicable to the subject warrants and requires. It is *711obvious, that the particular instructions to the jury, in reference to a proper verdict, as depending on the other evidence in the case* must he effected by the construction given to the written representation made by the defendant. What those instructions should be, in view of the construction which this court gives to that representation, need not be here indicated.
The judgment of the county court is reversed, and a new trial granted.